           Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 1 of 15




1                                            THE HONORABLE JOHN C. COUGHENOUR
2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE

9    PUGET SOUNDKEEPER ALLIANCE, et al.,
                                                 No. 2:20-CV-00950-JCC
10                        Plaintiffs,

11                        v.
                                                 INTERVENOR-DEFENDANTS’
12                                               ANSWER TO THE FIRST
     ANDREW WHEELER, et al.,                     AMENDED COMPLAINT
13                        Defendants,
14   and
15   AMERICAN FOREST & PAPER
     ASSOCIATION; AMERICAN PETROLEUM
16   INSTITUTE; EDISON ELECTRIC
     INSTITUTE; NATIONAL MINING
17   ASSOCIATION, and the NATIONAL STONE,
     SAND, & GRAVEL ASSOCIATION;
18
                   Intervenor-Defendants.
19

20

21

22

23

24

25

26

                                                          Tupper Mack Wel l s PLLC
                                                                          2025 First Avenue
     INTERVENOR-DEFENDANTS’                                                      Suite 1100
     ANSWER TO THE COMPLAINT                                     Seattle, Washington 98121
                                                      T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 2 of 15




1                                             INTRODUCTION

2            Pursuant to Fed. R. Civ. P. 8, Intervenor-Defendants American Forest & Paper

3    Association; American Petroleum Institute; Edison Electric Institute; National Mining

4    Association; and National Stone, Sand, and Gravel Association (collectively, the “Business

5    Intervenors”), through the undersigned counsel, respectfully answer the Complaint (Dkt. 1) in

6    the above-captioned action.

7            The headings and subheadings within the Complaint do not contain allegations that

8    require a response. To the extent a response is required, the allegations contained in the headings

9    and subheadings are denied.

10           1.     Paragraph 1 consists of opinions, legal conclusions, and characterizations to

11   which no response is required. Paragraph 1 also characterizes and selectively quotes from

12   statutory authority, which is publicly available, speaks for itself, is the best evidence of its

13   contents, and to which no response is required.

14           2.     Paragraph 2 consists of opinions, legal conclusions, and characterizations to

15   which no response is required. Paragraph 2 also characterizes statutory authority, which is

16   publicly available, speaks for itself, is the best evidence of its contents, and to which no response

17   is required.

18           3.     Paragraph 3 characterizes plaintiffs’ lawsuit and does not require a response. To

19   the extent a response is required, the Business Intervenors admit that the United States

20   Environmental Protection Agency (“EPA”) and the United States Army Corps of Engineers

21   (collectively, the “agencies”) published a rule entitled “Definition of Waters of the U.S.:

22   Recodification of Pre-Existing Rules” on October 22, 2012. See 84 Fed. Reg. 56,626 (October

23   22, 2019) (“Repeal Rule”). The Repeal Rule repealed prior definition of WOTUS. See “Clean

24   Water Rule: Definition of ‘Waters of the U.S.,’” 80 Fed. Reg. 37,054 (June 29, 2015) (“2015

25   WOTUS Rule”). The Business Intervenors further admit that the agencies published “The

26   Navigable Waters Protection Rule: Definition of ‘Waters of the United States’” (“2020 Rule”) on

                                                                          Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                        1                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
             Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 3 of 15




1    April 21, 2020. See 85 Fed. Reg. 22,250 (Apr. 21, 2020). The 2020 Rule culminates a two-step

2    process to repeal and then replace the 2015 Rule. The Business Intervenors further admit that

3    coverage of the 2020 Rule challenged in this action is different than the prior regulatory regime,

4    and that some wet areas covered by the prior regime would not be jurisdictional under the 2020

5    Rule.

6             4.     Paragraph 4 consists of opinions, legal conclusions, and characterizations to

7    which no response is required. Paragraph 4 also characterizes statutory authority, which is

8    publicly available, speaks for itself, is the best evidence of its contents, and to which no response

9    is required. To the extent a response is required, the Business Intervenors deny the allegations in

10   Paragraph 4.

11            5.     Paragraph 5 consists of opinions, legal conclusions, and characterizations to

12   which no response is required. To the extent a response is required, the allegations in Paragraph

13   5 are denied.

14            6.     Paragraph 6 constitutes plaintiffs’ characterization of their claim for relief, to

15   which no response is required.

16            7.     The Business Intervenors lack information sufficient to form a belief as to the

17   truth of the allegations in Paragraph 7.

18            8.     The Business Intervenors lack information sufficient to form a belief as to the

19   truth of the allegations in Paragraph 8.

20            9.     The Business Intervenors lack information sufficient to form a belief as to the

21   truth of the allegations in Paragraph 9.

22            10.    The Business Intervenors lack information sufficient to form a belief as to the

23   truth of the allegations in Paragraph 10.

24            11.    Admitted.

25            12.    Admitted.

26

                                                                          Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                        2                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 4 of 15




1           13.      Paragraph 13 consists of opinions, characterizations, and legal conclusions to

2    which no response is required. To the extent a response is required, the Business Intervenors

3    admit that coverage of the 2020 Rule challenged in this action is different than the prior

4    regulatory regime, and that some wet areas covered by the prior regime would not be

5    jurisdictional under the 2020 Rule. The Business Intervenors deny the remaining allegations in

6    Paragraph 13.

7           14.      Paragraph 14 consists of opinions, legal conclusions, and characterizations to

8    which no response is required. To the extent a response is required, the Business Intervenors lack

9    information sufficient to form a belief as to the truth of the allegations concerning the activities

10   of the plaintiff organizations’ members. The Business Intervenors deny the remaining allegations

11   in Paragraph 14.

12          15.      The Business Intervenors lack information sufficient to form a belief as to the

13   truth of the allegations in Paragraph 15.

14          16.      Paragraph 16 consists of legal conclusions to which no response is required.

15          17.      Paragraph 17 consists of legal conclusions to which no response is required.

16          18.      Paragraph 18 consists of legal conclusions to which no response is required. To

17   the extent a response is required, the Business Intervenors lack information sufficient to form a

18   belief as to the truth of the allegations in Paragraph 18.

19          19.      Paragraph 19 consists of legal conclusions to which no response is required. To

20   the extent a response is required, the Business Intervenors lack information sufficient to form a

21   belief as to the truth of the allegations in Paragraph 19.

22          20.      Paragraph 20 consists of opinions, legal conclusions, and characterizations to

23   which no response is required. Paragraph 20 also characterizes and selectively quotes from

24   statutory authority, which is publicly available, speaks for itself, is the best evidence of its

25   contents, and to which no response is required.

26

                                                                          Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                        3                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 5 of 15




1           21.     Paragraph 21 consists of opinions, legal conclusions, and characterizations to

2    which no response is required. Paragraph 21 characterizes and selectively quotes from statutory

3    authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

4    which no response is required.

5           22.     Paragraph 22 consists of legal conclusions and characterizations to which no

6    response is required. Paragraph 22 also characterizes and selectively quotes from statutory

7    authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

8    which no response is required.

9           23.     Paragraph 23 consists of opinions and characterizations of legislative materials,

10   which are publicly available, speak for themselves, are the best evidence of their contents, and to

11   which no response is required.

12          24.     Paragraph 24 consists of opinions to which no response is required. Paragraph 24

13   also characterizes and selectively quotes from legislative materials, which are publicly available,

14   speak for themselves, are the best evidence of their contents, and to which no response is

15   required.

16          25.     Paragraph 25 consists of opinions, legal conclusions, and characterizations to

17   which no response is required. Paragraph 25 also characterizes and selectively quotes from

18   legislative materials, which are publicly available, speak for themselves, are the best evidence of

19   their contents, and to which no response is required.

20          26.     Paragraph 26 consists of opinions, legal conclusions, and characterizations to

21   which no response is required. Paragraph 26 also characterizes and selectively quotes from the

22   Federal Register, which is publicly available, speaks for itself, is the best evidence of its

23   contents, and to which no response is required.

24          27.     Paragraph 27 consists of opinions, legal conclusions, and characterizations to

25   which no response is required. Further, Paragraph 27 characterizes and selectively quotes from

26

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                        4                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 6 of 15




1    legal opinions, which are publicly available, speak for themselves, are the best evidence of their

2    contents, and to which no response is required.

3            28.    Paragraph 28 consists of opinions, legal conclusions, and characterizations to

4    which no response is required. Paragraph 28 also characterizes legal opinions, which are publicly

5    available, speak for themselves, are the best evidence of their contents, and to which no response

6    is required.

7            29.    Paragraph 29 consists of opinions and characterizations to which no response is

8    required. Paragraph 29 also characterizes and selectively quotes from a legal opinion, which is

9    publicly available, speaks for itself, is the best evidence of its contents, and to which no response

10   is required.

11           30.    Paragraph 30 consists of opinions and characterizations to which no response is

12   required. Paragraph 30 also consists of opinions, characterizations, and legal conclusions to

13   which no response is required.

14           31.    Paragraph 31 consists of a legal conclusion to which no response is required.

15           32.    Paragraph 32 consists of legal conclusions and characterizations to which no

16   response is required. Paragraph 32 also characterizes and cites to statutory authority, which is

17   publicly available, speaks for itself, is the best evidence of its contents, and to which no response

18   is required.

19           33.    Admitted.

20           34.    Paragraph 34 consists of legal conclusions and characterizations to which no

21   response is required. Paragraph 34 characterizes and selectively quotes from the Federal

22   Register, which is publicly available, speaks for itself, is the best evidence of its contents, and to

23   which no response is required.

24           35.    Paragraph 35 consists of opinions, legal conclusions, and characterizations to

25   which no response is required. Paragraph 35 also selectively quotes from the Federal Register

26

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                       5                                        Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 7 of 15




1    and characterizes agency materials, which are publicly available, speak for themselves, are the

2    best evidence of their contents, and to which no response is required.

3           36.     Paragraph 36 consists of opinions, legal conclusions, and characterizations to

4    which no response is required. Paragraph 36 also characterizes agency materials, which are

5    publicly available, speak for themselves, are the best evidence of their contents, and to which no

6    response is required.

7           37.     Paragraph 37 consists of opinions and characterizations to which no response is

8    required. Paragraph 37 also characterizes agency materials, which are publicly available, speak

9    for themselves, are the best evidence of their contents, and to which no response is required.

10          38.     Paragraph 38 consists of opinions and characterizations to which no response is

11   required. Paragraph 38 characterizes agency materials, which are publicly available, speak for

12   themselves, are the best evidence of their contents, and to which no response is required.

13          39.     Paragraph 39 consists of opinions and characterizations to which no response is

14   required. Paragraph 39 also characterizes and selectively quotes from the Federal Register,

15   which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

16   response is required.

17          40.     The Business Intervenors admit the Agencies issued the 2015 Rule on June 29,

18   2015. The remaining allegations in Paragraph 40 characterize and selectively quote from the

19   Federal Register, which is publicly available, speaks for itself, is the best evidence of its

20   contents, and to which no response is required.

21          41.     Paragraph 41 consists of opinions and characterizations to which no response is

22   required. Paragraph 41 also characterizes and selectively quotes from the Federal Register,

23   which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

24   response is required.

25          42.     Paragraph 42 consists of opinions and characterizations to which no response is

26   required. In addition, Paragraph 42 characterizes and selectively quotes from agency materials,

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                            2025 First Avenue
                                                       6                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                              Seattle, Washington 98121
      COMPLAINT                                                     T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 8 of 15




1    which are publicly available, speak for themselves, are the best evidence of their contents, and to

2    which no response is required.

3           43.     Paragraph 43 consists of opinions and characterizations to which no response is

4    required. Paragraph 43 also characterizes and selectively quotes from the Federal Register,

5    which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

6    response is required.

7           44.     Paragraph 44 consists of opinions and characterizations to which no response is

8    required. Paragraph 44 also characterizes and selectively quotes from the Federal Register and

9    agency materials, which are publicly available, speaks for themselves, are the best evidence of

10   their contents, and to which no response is required.

11          45.     Paragraph 45 consists of opinions and characterizations to which no response is

12   required. Paragraph 45 also characterizes agency materials, which are publicly available, speak

13   for themselves, are the best evidence of their contents, and to which no response is required.

14          46.     Paragraph 46 consists of opinions and characterizations to which no response is

15   required. Paragraph 46 also characterizes and selectively quotes from the Federal Register,

16   which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

17   response is required.

18          47.     Paragraph 47 consists of opinions and characterizations to which no response is

19   required. Paragraph 47 also characterizes and selectively quotes from the Federal Register,

20   which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

21   response is required.

22          48.     Paragraph 48 consists of opinions, characterizations, and legal conclusions to

23   which no response is required. Paragraph 48 also characterizes and selectively quotes from the

24   Federal Register, which is publicly available, speaks for itself, is the best evidence of its

25   contents, and to which no response is required. To the extent a response is required, the Business

26   Intervenors deny that the exclusion for waste treatment systems create waste dumps in waters.

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                            2025 First Avenue
                                                       7                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                              Seattle, Washington 98121
      COMPLAINT                                                     T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 9 of 15




1           49.     Paragraph 49 consists of opinions, characterizations, and legal conclusions to

2    which no response is required. Further, Paragraph 49 characterizes and selectively quotes from

3    the Federal Register, which is publicly available, speaks for itself, is the best evidence of its

4    contents, and to which no response is required.

5           50.     Paragraph 50 consists of opinions, characterizations, and legal conclusions to

6    which no response is required. Further, Paragraph 50 characterizes and selectively quotes from

7    the Federal Register, which is publicly available, speaks for itself, is the best evidence of its

8    contents, and to which no response is required.

9           51.     Paragraph 51 consists of opinions and characterizations. Paragraph 51 also

10   characterizes and selectively quotes from the Federal Register, which is publicly available,

11   speaks for itself, is the best evidence of its contents, and to which no response is required.

12          52.     Paragraph 52 characterizes Executive Order No. 13778, which is publicly

13   available, speaks for itself, is the best evidence of its contents, and to which no response is

14   required. The allegations in Paragraph 52 also contain conclusions of law to which no response is

15   required; to the extent these allegations are offered for the truth of the matters asserted, the

16   allegations in Paragraph 52 are denied.

17          53.     The Business Intervenors admit that the Agencies published the referenced notice

18   of proposed rulemaking in 2017. The remaining allegations in Paragraph 53 characterize the

19   Federal Register, which is publicly available, speaks for itself, is the best evidence of its

20   contents, and to which no response is required.

21          54.     The Business Intervenors admit that the Agencies published the 2019 Repeal Rule

22   on October 22, 2019. The remaining allegations in Paragraph 54 characterize the Federal

23   Register, which is publicly available, speaks for itself, is the best evidence of its contents, and to

24   which no response is required.

25          55.     Admitted.

26

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                       8                                        Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
         Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 10 of 15




1           56.     Paragraph 56 consists of opinions, characterizations, and legal conclusions to

2    which no response is required. Additionally, Paragraph 56 characterizes the Federal Register,

3    which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

4    response is required. To the extent a response is required, the Business Intervenors deny the

5    allegations in Paragraph 56.

6           57.     Paragraph 57 consists of opinions and legal conclusions to which no response is

7    required. Paragraph 57 also characterizes the Federal Register, which is publicly available,

8    speaks for itself, is the best evidence of its contents, and to which no response is required. To the

9    extent a response is required, the Business Intervenors deny the allegations in Paragraph 57.

10          58.     Admitted.

11          59.     Paragraph 59 consists of opinions to which no response is required. To the extent

12   a response is required, the allegations in Paragraph 59 are denied.

13          60.     Admitted.

14          61.     Paragraph 61 consists of opinions, characterizations, and legal conclusions to

15   which no response is required. Paragraph 61 also characterizes the Federal Register, which is

16   publicly available, speaks for itself, is the best evidence of its contents, and to which no response

17   is required. To the extent a response is required, the Business Intervenors admit that coverage of

18   the 2020 Rule challenged in this litigation is different from the prior regulatory regime, and that

19   some wet areas covered by the prior regime would not be jurisdictional under the 2020 Rule.

20          62.     Paragraph 62 consists of characterizations, opinions, and legal conclusions, to

21   which no response is required. Further, the allegations in Paragraph 62 characterize the Federal

22   Register, which is publicly available, speaks for itself, is the best evidence of its contents, and to

23   which no response is required.

24          63.     Paragraph 63 consists of opinions, characterizations, and legal conclusions to

25   which no response is required. Further, the allegations in Paragraph 63 characterize the Federal

26

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                       9                                        Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
         Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 11 of 15




1    Register, which is publicly available, speaks for itself, is the best evidence of its contents, and to

2    which no response is required.

3           64.     Paragraph 64 consists of opinions and characterizations to which no response is

4    required. Paragraph 64 also characterizes and selectively quotes from the Federal Register,

5    which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

6    response is required.

7           65.     Paragraph 65 consists of opinions, characterizations, and legal conclusions to

8    which no response is required. Paragraph 65 also characterizes and selectively quotes from the

9    Federal Register, which is publicly available, speaks for itself, is the best evidence of its

10   contents, and to which no response is required. To the extent a response is required, the Business

11   Intervenors admit that coverage of the 2020 Rule challenged in this litigation is different from

12   the prior regulatory regime, and that some wet areas covered by the prior regime would not be

13   jurisdictional under the 2020 Rule.

14          66.     Paragraph 66 consists of opinions, characterizations, and legal conclusions to

15   which no response is required. Paragraph 66 also characterizes and selectively quotes from the

16   Federal Register, which is publicly available, speaks for itself, is the best evidence of its

17   contents, and to which no response is required. To the extent a response is required, the Business

18   Intervenors admit that coverage of the 2020 Rule challenged in this litigation is different from

19   the prior regulatory regime, and that some wet areas covered by the prior regime would not be

20   jurisdictional under the 2020 Rule.

21          67.     Paragraph 67 consists of opinions, characterizations, and legal conclusions to

22   which no response is required. Paragraph 67 characterizes and selectively quotes from the

23   Federal Register, which is publicly available, speaks for itself, is the best evidence of its

24   contents, and to which no response is required.

25          68.     Paragraph 68 consists of opinions, characterizations, and legal conclusions to

26   which no response is required. Paragraph 68 also characterizes and selectively quotes from the

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                       10                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
         Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 12 of 15




1    Federal Register, which is publicly available, speaks for itself, is the best evidence of its

2    contents, and to which no response is required.

3           69.      The allegations in Paragraph 69 consists of opinions, characterizations, and legal

4    conclusions to which no response is required. Further, Paragraph 69 characterizes and selectively

5    quotes from the Federal Register, which is publicly available, speaks for itself, is the best

6    evidence of its contents, and to which no response is required.

7           70.      Paragraph 70 consists of opinions and legal conclusions to which no response is

8    required. Further, the allegations in Paragraph 70 characterize a legal opinion and the Federal

9    Register, which are publicly available, speak for themselves, are the best evidence of their

10   contents, and to which no response is required.

11          71.      Paragraph 71 consists of opinions, characterizations, and legal conclusions to

12   which no response is required. Paragraph 71 also characterizes the Federal Register, which is

13   publicly available, speaks for itself, is the best evidence of its contents, and to which no response

14   is required. To the extent a response is required, the Business Intervenors deny the allegations in

15   Paragraph 71.

16          72.      Paragraph 72 consists of opinions, characterizations, and legal conclusions to

17   which no response is required. To the extent a response is required, the Business Intervenors

18   deny the allegations in Paragraph 72.

19          73.      Paragraph 73 consists of opinions, characterizations, and legal conclusions to

20   which no response is required. The allegations in Paragraph 73 also characterize the Federal

21   Register, which is publicly available, speaks for itself, is the best evidence of its contents, and to

22   which no response is required. To the extent a response is required, the Business Intervenors

23   deny the allegations in Paragraph 73.

24          74.      Paragraph 74 consists of opinions, characterizations, and legal conclusions to

25   which no response is required. The allegations in Paragraph 74 also characterize the Federal

26   Register, which is publicly available, speaks for itself, is the best evidence of its contents, and to

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                       11                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
         Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 13 of 15




1    which no response is required. To the extent a response is required, the Business Intervenors

2    deny the allegations in Paragraph 74.

3              75.   Paragraph 75 consists of opinions, characterizations, and legal conclusions to

4    which no response is required. The allegations in Paragraph 75 also characterize the Federal

5    Register, which is publicly available, speaks for itself, is the best evidence of its contents, and to

6    which no response is required. To the extent a response is required, the Business Intervenors

7    deny the allegations in Paragraph 75.

8              76.   Admitted.

9              77.   Paragraph 77 consists of opinions and characterizations to which no response is

10   required. Paragraph 77 also characterizes and selectively quotes from agency materials, which

11   are publicly available, speak for themselves, are the best evidence of their contents, and to which

12   no response is required.

13             78.   Paragraph 78 consists of opinions and characterizations to which no response is

14   required. Paragraph 78 also characterizes and selectively quotes from agency materials, which

15   are publicly available, speak for themselves, are the best evidence of their contents, and to which

16   no response is required. To the extent a response is required, the allegations in Paragraph 78 are

17   denied.

18             79.   Paragraph 79 consists of opinions and characterizations to which no response is

19   required. Paragraph 79 also characterizes and selectively quotes from agency materials, which

20   are publicly available, speak for themselves, are the best evidence of their contents, and to which

21   no response is required.

22             80.   Paragraph 80 consists of opinions, characterizations, and legal conclusions to

23   which no response is required. Paragraph 80 also characterizes and selectively quotes from

24   agency materials, which are publicly available, speak for themselves, are the best evidence of

25   their contents, and to which no response is required.

26

                                                                         Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                             2025 First Avenue
                                                       12                                       Suite 1100
      ANSWER TO THE FIRST AMENDED                                               Seattle, Washington 98121
      COMPLAINT                                                      T E L 206.493.2300 F AX 206.493.2310
         Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 14 of 15




1           81.     Paragraph 81 consists of opinions, characterizations, and legal conclusions to

2    which no response is required. To the extent a response is required, the Business Intervenors

3    deny the allegations in Paragraph 81.

4           The allegations following Paragraph 81 are statements of legal theories, causes of action,

5    and a prayer for relief, to which no response is required.

6                                            GENERAL DENIAL

7           To the extent that any factual allegation in the Complaint has not been admitted or

8    specifically responded to, the Business Intervenors deny such allegation.

9                                               DEFENSES

10          1.      The Court lacks jurisdiction over some or all of Plaintiffs’ claims.

11          2.      Plaintiffs have failed to state a claim for which relief can be granted with respect

12   to one or more of the claims set forth in the Complaint.

13          3.      Plaintiffs lack standing with respect to one or more of the claims set forth in the

14   Complaint.

15          The Business Intervenors reserve the right to raise any defense, including but not limited

16          to those found in Federal Rules of Civil Procedure 8(c) and 12, that may be supported by

17          the record in this case.

18          Dated this 8th day of October, 2020.

19                                           TUPPER MACK WELLS PLLC
20
                                             /s/ James A. Tupper, Jr.
21                                           James A. Tupper, Jr., WSBA No. 16873
                                             2025 First Avenue, Suite 1100
22                                           Seattle, WA 98121
                                             (206) 493-2300
23                                           tupper@tmw-law.com
24                                           /s/ Lynne M. Cohee
                                             Lynne M. Cohee, WSBA No. 18496
25                                           2025 First Avenue, Suite 1100
                                             Seattle, WA 98121
26                                           (206) 493-2300
                                             cohee@tmw-law.com
                                                                        Tupper Mack Wel l s PLLC
      INTERVENOR-DEFENDANTS’                                                           2025 First Avenue
                                                      13                                      Suite 1100
      ANSWER TO THE FIRST AMENDED                                             Seattle, Washington 98121
      COMPLAINT                                                    T E L 206.493.2300 F AX 206.493.2310
       Case 2:20-cv-00950-JCC Document 41 Filed 10/08/20 Page 15 of 15




1

2                                MAYER BROWN LLP

3                                Timothy S. Bishop*
                                 Colleen M. Campbell*
4                                1999 K Street NW
                                 Washington, DC 20006
5                                (202) 263-3000
                                 tbishop@mayerbrown.com
6                                ccampbell@mayerbrown.com

7                                Brett E. Legner*
                                 71 S. Wacker Drive
8                                Chicago, IL 60606
                                 Telephone: (312) 701 7829
9                                Facsimile: (312) 706 8607
                                 blegner@mayerbrown.com
10
                                 Attorneys for Intervenors-Defendants
11                               *Pro hac vice

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

                                                          Tupper Mack Wel l s PLLC
                                                                          2025 First Avenue
     INTERVENOR-DEFENDANTS’                                                      Suite 1100
     ANSWER TO THE COMPLAINT                                     Seattle, Washington 98121
                                                      T E L 206.493.2300 F AX 206.493.2310
